DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 96, 98-100, 102-106, and 109-129 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 8-16, 18, 21, 23, and 24-28 of U.S. Patent No. 10,957,041 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the recitation of a method versus a device are obvious variants of one another.  Moreover, the method of the U.S. Patent recites a device (i.e. a processor) for performing the claimed method.
Claim 96 of the instant application reads on claim 1 of U.S. Patent No. 10,957,041 B2.
Claim 106 of the instant application reads on claim 23 of U.S. Patent No. 10,957,041 B2.
Claim 109 of the instant application reads on claim 26 of U.S. Patent No. 10,957,041 B2.
Claim 110 of the instant application reads on claim 27 of U.S. Patent No. 10,957,041 B2.
The following table disclose the dependent claims of the instant application and the corresponding claims of the U.S. Patent that are subject to double patenting.
Instant application
U.S. Patent No. 10,957,041 B2
Claim 98
Claim 1
Claim 99
Claim 3
Claim 100
Claim 4
Claim 102
Claim 5
Claim 103
Claim 8
Claim 104
Claim 9
Claim 105
Claim 13
Claim 111
Claim 28
Claim 112
Claim 24
Claim 113
Claim 25
Claim 114
Claim 14
Claim 115
Claim 15
Claim 116
Claim 16
Claim 117
Claim 16
Claim 118
Claim 18
Claim 119
Claim 10
Claim 120
Claim 11
Claim 121
Claim 12
Claim 122
Claim 13
Claim 123
Claim 13
Claim 124
Claim 21
Claim 125
Claim 13
Claim 126
Claim 28
Claim 127
Claim 28
Claim 128
Claim 24
Claim 129
Claim 24


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross Varndell/Primary Examiner, Art Unit 2666